Notice of Pre-AIA  or AIA  Status
This office action is in response to the amendment filed 8/01/22.  Claims 1-20 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiments having third and fourth ribs and channels [cls. 7-10]  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,010,909 to Cleveland in view of U.S. Patent 4,199,845 to Ausnit.
Cleveland provides a hunting blind 10 having housing 13 with an interior sized and shaped to receive a person and including a selectively openable vertical slit 28 forming a “window” or  “door” including a slide fastener 26.
Cleveland fails to provide that the closure is of the slide type including first and second strips having opposing ribs and mating channels.
Ausnit teaches an improved plastic zipper having a first/upper closure strip 10 and second/lower closure strip 11.  Each strip illustrated as having three complementary interlinkingly releasable teeth or “ribs” 24/25/26 and grooves/channels 15/16/17.  Column 1, lines 11-12 and column 2, line 6 each recite there may be more than three which would include four [claims 9 and 10].  A slider 27 is movable along the strips to force the ribs into the channels in one direction and separate the ribs and channel in the opposite direction.  The slider includes all of the claimed structure as shown in Figure 1, 2 and 4 and the descriptions.  In particular Fig. 4 shows a first mouth at one end and Figure 3 shows second and third mouth at the opposite end as well as the obstructing fences and the thinner web mating portions 10b/11b and thicker marginal connection portions 10a/11a.
It would  have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to have substitute the zipper of Ausnit for the slide fastener 26 of Cleveland.  It would have been nothing other than an obvious substitution of one known slide closure for another absent any unexpected or unpredictable results. Moreover, all the claimed elements are known in the prior art and one skilled in the art would have combined the elements as claimed by known methods with no change to their respective functions, and the combination would have yielded predictable results to one having ordinary skill in the art providing a zipper type closure to the door of Stumbo.
With respect to claims 2 and 6, as best understood, it would have been an obvious matter of design choice to modify the structure of Ausnit to have the claimed dimensions since such a modification would have involved a mere change in the size of the  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,628,338 to Stumbo in view of U.S. Patent 4,199,845 to Ausnit.
Stumbo provides a collapsible  hunting blind or shelter 1 having housing 3 with an interior sized and shaped to receive a person and including a selectively openable vertical opening forming a door including a closure in the form of zipper [col. 3, lines 28-35]. 
Stumbo fails to provides that the closure is of the slide type including first and second strips having opposing ribs and mating channels.
Ausnit teaches an improved plastic zipper having a first/upper closure strip 10 and second/lower closure strip 11.  Each strip illustrated as having three complementary interlinkingly releasable teeth or “ribs” 24/25/26 and grooves/channels 15/16/17.  Column 1, lines 11-12 and column 2, line 6 each recite there may be more than three which would include four [claims 9 and 10].  A slider 27 is movable along the strips to force the ribs into the channels in one direction and separate the ribs and channel in the opposite direction.  The slider includes all of the claimed structure as shown in Figure 1, 2 and 4 and the descriptions.  In particular Fig. 4 shows a first mouth at one end and Figure 3 shows second and third mouth at the opposite end as well as the obstructing fences and the thinner web mating portions 10b/11b and thicker marginal connection portions 10a/11a.
It would  have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to have substitute the zipper of Ausnit for that of Stumbo.  It would have been nothing other than an obvious substitution of one known slide closure for another absent any unexpected or unpredictable results. Moreover, all the claimed elements are known in the prior art and one skilled in the art would have combined the elements as claimed by known methods with no change to their respective functions, and the combination would have yielded predictable results to one having ordinary skill in the art providing a zipper type closure to the door of Stumbo.
With respect to claims 2 and 6, as best understood, it would have been an obvious matter of design choice to modify the structure of Ausnit to have the claimed dimensions since such a modification would have involved a mere change in the size of the  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 

Applicant's arguments filed 8/01/22 have been considered but they are not fully persuasive. 
The new title is accepted.
The arguments with respect to the objections to the specification and drawings for using reference numbers 22 and 22 to designate more than one element are persuasive.
The argument with respect to the drawings failing to show the subject matter of claims 7-10 is not persuasive.  While there may be four ribs and four channels illustrated in the closure as a whole as applicant annotated in marked-up figure 10, the claims require that the three/four ribs are on at least one of the first or second closure strips and the third/fourth channel on the other of the first or second closure strips.  Thus, four ribs must be shown on one of the closure strips and four channels on the other mating closure strip. 
The argument that the Office failed to identify a reason to combine the references in the rejections under 35 U.S. C. 103 is not persuasive.  The rejections clearly indicated that it would have been an obvious substitution of known slide closures.  This is commonly referred to as the substitution of mechanical equivalents which perform substantially the same function in substantially the same manner absent any unexpected or unpredictable results. It would have been obvious to one skilled in the art to substitute one slide closure for the other to achieve the predictable result of providing a slide fastener to open and close the slit 28 of Cleveland.  Cleveland suggests use of a slide-type fastener 26 at column 3, line 3. Stumbo teaches use of slide closure (zipper) at columns 3, lines 28-36.  Ausnit teaches a known improved slide-type fastener meeting the limitations of the claims which would perform the function of the closures of Cleveland or Stumbo.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the claimed slide closure was knowledge generally available to one of ordinary skill in eh art at the time of the effective filing date of the invention as evidenced by the modifying refences.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/Primary Examiner, Art Unit 3636